Case: 4:18-cv-01701-AGF Doc. #: 41-1 Filed: 06/23/21 Page: 1 of 4 PageID #: 204




                       Exhibit A
Case: 4:18-cv-01701-AGF
           Case 20-12522-JTD
                         Doc. #:Doc
                                 41-1
                                    2969
                                       Filed:
                                           Filed
                                              06/23/21
                                                 06/23/21
                                                        Page:
                                                           Page
                                                              2 of14ofPageID
                                                                       3     #: 205




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
MALLINCKRODT PLC, et al.,                                     )   Case No. 20-12522 (JTD)
                                                              )
                 Debtors. 1                                   )   (Jointly Administered)
                                                              )
                                                              )   Re: D.I. 2962


                   AGREED ORDER MODIFYING AUTOMATIC STAY
                TO PERMIT LITIGATION UNDER PRICE-ANDERSON ACT

         Upon the motion (the “Motion”) 2 of Cotter Corporation (N.S.L.) for an order modifying

the automatic stay under section 362(a) of the Bankruptcy Code to permit the advancing of

litigation involving the Debtors under the Price-Anderson Act; and the Debtors having objected to

the Motion (the “Objection”); and Cotter and the Debtors having agreed to modification of the

automatic stay on the terms set forth in this order (this “Agreed Order”), which resolves the

Motion; and the Court having jurisdiction to consider the Motion and the relief requested therein

in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware dated as of February 29, 2012;

and consideration of the Motion and the relief requested therein being a core proceeding under

28 U.S.C. § 157(b)(2); and the Court having authority to enter a final order consistent with

Article III of the United States Constitution; and venue being proper before this Court under

28 U.S.C. §§ 1408 and 1409; and it appearing that proper and adequate notice of the Motion has




1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675
    McDonnell Blvd., Hazelwood, Missouri 63042.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion.


US-DOCS\124507200.2
RLF1 25523316v.1
Case: 4:18-cv-01701-AGF
           Case 20-12522-JTD
                         Doc. #:Doc
                                 41-1
                                    2969
                                       Filed:
                                           Filed
                                              06/23/21
                                                 06/23/21
                                                        Page:
                                                           Page
                                                              3 of24ofPageID
                                                                       3     #: 206




been given and that no other or further notice is necessary; and upon the record of all the

proceedings before the Court; and after due deliberation thereon; and good and sufficient cause

appearing therefor, it is hereby

                 ORDERED, ADJUDGED, AND DECREED THAT:

        1.       The Motion is GRANTED on a limited basis as set forth herein.

        2.       The automatic stay of section 362(a) of the Bankruptcy Code is hereby modified to

permit the Butler Litigation to proceed as against the Debtor named as a defendant therein,

Mallinckrodt LLC, solely as to the Debtor’s liabilities that are subject to indemnification claims

under its’ (or its predecessors’) various contracts with the U.S. Army Corps of Engineers, as

assumed by the Atomic Energy Commission, a predecessor-in-interest to the Department of

Energy, to support the production of refined uranium, including its production, storage, and

disposal of radioactive material, consisting of source, special nuclear, and/or byproduct material,

in the greater St. Louis, Missouri area (hereinafter the “Defined Liabilities”). For the avoidance

of doubt, the automatic stay is not modified and shall remain in effect as to any other claims, causes

of action, or theories of liability that may be advanced by any party in the Butler litigation. Any

recovery from the Debtors or their estates or the Reorganized Debtors shall be limited to their

ability to recover the same from their indemnitors pursuant to said contracts. Any recovery from

the Debtors or their estates or the Reorganized Debtors shall be limited to their ability to recover

the same from their indemnitors pursuant to said contracts.

        3.       As essential elements to the resolution embodied in this Agreed Order, Cotter and

the Debtors have additionally agreed to the following:

                 •    Cotter and the Debtors will negotiate a stipulation providing for the Debtors’
                      agreement not to oppose subsequent modifications to the automatic stay to
                      permit litigation regarding the Debtors’ Defined Liabilities on parallel terms to
                      this Agreed Order, approval for which the Debtors will seek by separate motion;


US-DOCS\124507200.2
RLF1 25523316v.1
Case: 4:18-cv-01701-AGF
           Case 20-12522-JTD
                         Doc. #:Doc
                                 41-1
                                    2969
                                       Filed:
                                           Filed
                                              06/23/21
                                                 06/23/21
                                                        Page:
                                                           Page
                                                              4 of34ofPageID
                                                                       3     #: 207




                 •    Cotter and the Debtors will negotiate the terms of Cotter’s release of any Claims
                      against the Debtors other than with respect to the Debtors’ (or their
                      predecessors’) Defined Liabilities , which release shall be contained in the
                      Debtors’ plan of reorganization or the order confirming such plan and which
                      release shall state expressly that nothing in the Debtors’ plan or order
                      confirming such plan will impair the rights of Cotter to assert against any non-
                      Debtor party any and all claims in connection with the Debtors’ Defined
                      Liabilities or to assert claims against the Debtors that are intended to be
                      excepted from the release as described in this paragraph.

        4.       The Debtors are authorized and empowered to take all actions necessary or

appropriate to implement the relief granted in this Order.

        5.       This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Order.




        Dated: June 23rd, 2021                              JOHN T. DORSEY
        Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE



US-DOCS\124507200.2
RLF1 25523316v.1
